Citation Nr: 9904710	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-48 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.  

2.  Entitlement to an increased rating for residuals of an 
injury to the left index finger, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claims seeking 
entitlement to service connection for a left wrist disability 
and entitlement to an increased rating for residuals of an 
injury to the left index finger from 10 percent disabling.  
Since the July 1994 rating decision, the veteran's claims 
have been transferred to the Columbia, South Carolina RO.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the veteran's two most recent hearings in October 1998 and 
February 1999, he described treatment at the VA Medical 
Center in Columbia, South Carolina, since January 1997 for 
both his left index finger and his left wrist.  VA's 
statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
As these records have not yet been associated with the claims 
folder, the veteran's claim must be remanded so that the RO 
can obtain those records.  

Regarding the veteran's claim for entitlement to service 
connection for a left wrist disability, he contends that at 
the time he injured his left index finger in service he had 
ligaments removed from his left wrist and placed in his left 
index finger.  The service medical records show that tendons 
were removed from the veteran's left forearm as part of an 
operation to repair his left index finger.  The veteran 
contends that he currently has pain in his left wrist as well 
as limitation of motion.  However, he has not had a VA 
examination regarding his left wrist.  Therefore, the RO 
should schedule the veteran for a VA examination to describe 
all manifestations of any left wrist disorder as well as for 
an opinion as to whether any current left wrist disorders, 
including scars, are related to the operation he underwent in 
service to repair his left index finger.  

Regarding the veteran's claim for an increased rating for 
residuals of an injury to his left index finger from 10 
percent disabling, the veteran underwent a VA examination for 
his left index finger in June 1998.  Thereafter, the veteran 
stated at his hearings that he had no active range of motion 
of the finger.  

The veteran's disability is rated under Diagnostic Code 5225 
for ankylosis of the index finger.  For a finger that is 
ankylosed in an extremely unfavorable position, the schedule 
provides that such conditions will be evaluated as an 
amputation under Diagnostic Codes 5152-5156.  Under 
Diagnostic Code 5153, a 20 percent rating may be assigned for 
amputation without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  A 30 percent 
rating may be assigned for amputation with metacarpal 
resection, where more than one half the bone lost.  The 
veteran should be afforded another VA examination so that the 
examiner can make findings about the veteran's left index 
finger, specifically determining whether the veteran has 
extremely unfavorable ankylosis of the left index finger.  
The examiner should also state whether the veteran's 
disability involves more than just the left index finger.  

38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  As the veteran has described 
severe pain on movement in his left index finger, the 
guidance provided by the Court in DeLuca must therefore be 
followed in adjudicating the veteran's claim.  Upon 
examination, the examiner must express an opinion whether 
pain could significantly limit functional ability during 
flare-ups or when the left index finger is used repeatedly 
over a period of time.  

The veteran asserts that he is unemployable due to his 
service-connected left index finger disability.  He also 
contends that his non service-connected left wrist disorder 
contributes to his difficulty in finding employment.  
Therefore, after the RO adjudicates the veteran's claims for 
an increased rating for his left index finger disability and 
service connection for a left wrist disorder, the RO should 
adjudicate the veteran's claim for a Total Disability Rating 
based on Individual Unemployability (TDIU). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  
Specifically, the RO should obtain all 
treatment records from the VA Medical 
Center in Columbia, South Carolina after 
January 1997.  

2.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
in accordance with paragraph 1 above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  Such tests as the 
examining physician deems appropriate 
should be performed.  The veteran should 
be examined to determine the nature and 
etiology of all left wrist and left index 
finger disorders that might be present.  
The examination report should include 
responses to the following medical 
questions regarding the left wrist:

a.  State as precisely as possible 
the diagnoses of all disorders of 
the left wrist and forearm, 
including scars, that the veteran 
currently has. 

b.  For each disorder identified in 
response to item (a), above, state a 
medical opinion, to the extent 
feasible, as to the time of onset of 
the disorder.  

c.  For each such identified 
disorder, state a medical opinion, 
to the extent feasible, as to 
whether it is at least as likely as 
not that any left wrist or forearm 
disorder, is etiologically related 
to the operation that the veteran 
underwent while in service on his 
left forearm. 

Regarding the veteran's left index 
finger, the examination report should 
include responses to the following 
medical questions: 

e.  Describe the limitation of 
motion of the veteran's left index 
finger, both active and passive, and 
describe what constitutes normal 
range of motion for the left index 
finger, both active and passive.  

f.  Describe all manifestations of 
the injury to the veteran's left 
index finger, to include how it 
affects all portions of the 
veteran's left hand.  

g.  Does the veteran have ankylosis 
of the left index finger, and if so, 
at what point is the finger 
ankylosed?

h.  Does the veteran have extremely 
unfavorable ankylosis of the left 
index finger, such that it is the 
equivalent of amputation of the left 
index finger without metacarpal 
resection, at the proximal 
interphalangeal joint or proximal 
thereto?

i.  Does the veteran have extremely 
unfavorable ankylosis of the left 
index finger, such that it is the 
equivalent of amputation of the left 
index finger with metacarpal 
resection, i. e., with more than 
one-half the bone lost?

i.  Does the veteran's left index 
finger exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use (if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to these 
symptoms.)?

j.  Does pain significantly limit 
functional ability of the veteran's 
left index finger during flare-ups 
or when it is used repeatedly over a 
period of time  (this determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups)?

k.  Does the veteran's service-
connected left index finger by 
itself or in combination with his 
left wrist disorder preclude the 
veteran from securing and following 
substantially gainful employment?

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for a left wrist 
disability, to include consideration of 
any scars from the surgery.  The RO 
should also review the veteran's claim of 
entitlement to an increased rating for 
residuals of an injury to the left index 
finger from 10 percent disabling.  After 
the RO adjudicates the aforementioned 
claims, the RO should adjudicate the 
claim of entitlement to a TDIU.  In the 
event that the claims on appeal are not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


